By the Court.
This is an action to recover a deposit made on account of the purchase price at the time of signing an agreement in writing whereby the plaintiff was to buy and the defendants to sell certain real estate. The evidence need not be narrated. Although conflicting, it justified the finding of the trial judge that “the plaintiff has never been able, ready and willing to carry out his agreement with the defendant.” This finding bars recovery. Carpenter v. Holcomb, 105 Mass. 280, 284. Sleeper v. Nicholson, 201 Mass. 110. Clearly the plaintiff did not offer to perform his part of the agreement according to its terms. The tender of a certified check of a third person accompanied by refusal by the plaintiff to get it cashed at the request of the defendants was not the equivalent of payment “in cash” *266required by the agreement. The doctrine of Old Colony Trust Co. v. Chauncey, 214 Mass. 271, is inapplicable.

Order dismissing report affirmed.